 SIOUX ClISioux City Foundry and District No. 162, Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO. Case 17-CA-7927March 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn October 10, 1978, Administrative Law JudgePhil W. Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions2of the Administrative Law Judge asmodified herein and to adopt his recommended Or-der, which has been modified in certain respects.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified andset out in full below, and hereby orders that the Re-spondent, Sioux City Foundry, South Sioux City, Ne-braska, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging employees because another em-ployee exercised Section 7 rights.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 We add to the Administrative Law Judge's Conclusions of Law the fol-lowing paragraph, to be inserted after par. 3:4. The above unfair labor practices are unfair labor practices affect-ing commerce and the free flow of commerce within the meaning ofSection 2(6) and (7) of the Act.3 We modify the cease-and-desist provisions to make them consistent withthe specific 8(aXI) violation found. We add a reinstatement order which wasinadvertently omitted from the recommended Order.FY FOUNDRY481(a) Offer Roger Plum and Martin Wermes immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole for any loss of pay they may havesuffered by reason of Respondent's unlawful conductas outlined in "The Remedy" portion of the Adminis-trative Law Judge's Decision.(b) Preserve and, upon request, make available tothe Board or its agents. for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its place of business at South SiouxCity, Nebraska, copies of the attached notice marked"Appendix."4Copies of said notice, on forms pro-vided by the Regional Director for Region 17, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material;(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order.what steps the Respondent has taken to comply here-with.MEMBER JENKINS, concurring:I agree with my colleagues that Respondent dis-charged employees Plum and Wermes in violation ofSection 8(a)(1) of the Act.The theory of the violation advanced by the Gen-eral Counsel and found by the Administrative LawJudge is that the discharge resulted from the pro-tected concerted activity of Boatman, a rejected fe-male job applicant. As found by the AdministrativeLaw Judge, Respondent refused to employ Boatmanfor the stated reason that as a striker at another com-pany she was ineligible for hire because of Respon-dent's policy against hiring temporary employees.Boatman responded by identifying Respondent'smale employees Plum and Wermes as fellow strikers,by expressing her belief that Respondent's refusal toemploy her was based on her sex, and by stating thatshe would have to file (sex) discrimination charges(with the Equal Employment Opportunity Commis-4 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words In the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."241 NLRB No. 68 D[)E(ISIONS OF NATIONAL LABOR RELATIONS BOARDsion or under Respondent's collective-bargainingagreement). The Administrative Law Judge con-cluded that Boatman's aforesaid conduct constitutedprotected concerted activity and that Respondent'ssubsequent investigation and termination of strikersPlum and Wermes was for the purpose of avoiding ordefending the charges threatened by Boatman.5I agree with my colleagues and the AdministrativeLaw Judge that this theory sustains the finding of Re-spondent's unlawful actions. However, I also thinkthe foregoing facts reveal that Respondent's dis-charges of Plum and Wermes were predicated upontheir own protected concerted activities as strikersand therefore violative of Section 8(a)(1) of the Act,irrespective of the protected or concerted nature ofBoatman's conduct. Thus, as the Administrative LawJudge found, Respondent even offered to reemployPlum and Wermes if they could obtain "quit" slipsfrom the struck employer. Moreover, Respondent'spolicy, if any, against hiring individuals in striker sta-tus would also be violative of Section 8(a)(1) of theAct.In these circumstances, we need look no furtherthan the dischargees' protected concerted activities,i.e., their striking, to establish the unlawfulness of Re-spondent's actions, and I would so find.Consistent with his finding that Respondent hired Plum and Wermeswith knowledge that they were strikers at a local company, the Administra-tive Law Judge rejected as pretextual the reasons which the Respondentoffered for discharging them: namely. that they failed to disclose the fact oftheir striker status on their employment applications and because their em-ployment was contrary to Respondent's policy against hiring strikers or tem-porary employees.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees becauseanother employee exercised Section 7 rights.WL WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act, as amended.WE WILL offer Roger Plum and MartinWermes immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed, and give thembackpay, plus interest, for any losses they suf-fered as a result of our discharging them.SIOUX CITY FOUNDRYDECISIONSTATEMENT OF HE CASEPIn. W. SAUNDERS, Administrative Law Judge: Basedupon a charge filed on October 18, 1977, by District No.162, International Association of Machinists and Aero-space Workers, AFL CIO, herein District 162, a complaintwas issued on December 13, 1977, against Sioux CityFoundry, herein the Respondent, alleging violations of Sec-tion 8(a)(l) of the National Labor Relations Act, asamended. Respondent filed an answer to the complaint de-nying it had engaged in the alleged violations. Both theRespondent and the General Counsel filed briefs.Upon the record in the case, and from my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYRespondent is a corporation organized and existing un-der the laws of Iowa, and is engaged in the production ofiron casting at a foundry located at South Sioux City, Ne-braska. The Respondent, in the course and conduct of itsbusiness operations within the State of Nebraska, annuallypurchases goods and services valued in excess of $50,000directly from sources located outside the State of Nebraskaand annually sells goods and services valued in excess of$50,000 directly to customers located outside the State ofNebraska.The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDDistrict 162 is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESIt is alleged in the amended complaint that on or aboutSeptember 29, 1977, the Respondent discharged employeesRoger Plum and Martin Wermes because of its employees'protected concerted activity within the meaning of Section8(a)( ) of the Act.The theory advanced by the General Counsel is thatWermes and Plum were discharged by the Respondent be-cause of the protected concerted activity of a third individ-ual, Marietta Boatman, in violation of Section 8(a)(l) of theAct. It appears from this record that Wermes, Plum, andMarietta Boatman were all out on strike against WilsonTrailer Company during August and September 1977, butall three of them applied for employment at the Respon-dent in August and/or September 1977, and the two menwere hired, but the woman, Marietta Boatman, was refusedemployment. The General Counsel contends that the Re-spondent initially gave other reasons for not hiring her, butthat management finally informed Marietta Boatman thatshe would not be hired because the Respondent had a pol-icy against hiring strikers because they were viewed as tem-482 SIOUX CITY FOUNDRYporary employees. The General Counsel further points outand argues that after three employment interviews. all to noavail, and during a period when the Respondent hired nu-merous men, including others out on strike, Marietta Boat-man then threatened the Respondent with filing a sex dis-crimination charge against them, and, in efforts to ward offand defend against such a charge, the Respondent termi-nated the employment of Roger Plum and Martin Wermes.It is the position of the General Counsel that an employermay not fire its employees because an applicant has threat-ened to file discrimination charges, that such action consti-tutes a violation of Section 8(a)(l) of the Act, and that em-ployees Wermes and Plum should be made whole for anyloss thereby suffered.This record shows that Plum, Wermes., and MariettaBoatman were employed by Wilson Trailer Company atthe end of July 1977, when the employees at Wilson Trailerwent out on strike.' In early July 1977. in anticipation of thestrike at Wilson, Curtis Boatman, who was an employee ofthe Respondent and husband of Marietta, asked RussellClingenpeel. the Respondent's plant superintendent, if hewould consider hiring his wife. Clingenpeel's reply was,"No, we are trying to get away from hiring women." Fol-lowing this initial contact, Marietta Boatman then went tothe plant herself and applied for a job with the Respondentin mid-August 1977 and, after filling out an application,spoke to Respondent's office manager, Lavern Erickson. Onthis occasion, Erickson inquired if she was still on strikefrom Wilson Trailer and her reply was in the affirmative,but nevertheless Erickson told Marietta Boatman that hewould keep her in mind as there were no openings thenavailable. A few weeks later she returned to the foundry. asher husband had stated that there were job openings, andspoke to Office Manager Erickson, but again Erickson toldher that there were no jobs and the people he had hiredfiled their applications before she had. On the third occa-sion when Marietta Boatman returned to the foundry, inmid-September 1977, Erickson told her that SuperintendentClingenpeel had informed him that management would notconsider her for employment because she was a temporaryemployee due to the fact that she was out on strike fromWilson Trailer. Erickson admitted that at this time the Re-spondent did have a job opening. Marietta Boatman againreturned to the plant on September 29. 1977. and this timetalked with Superintendent Clingenpeel. After Boatman af-firmed that she was still on strike from Wilson Trailer. Clin-genpeel then informed her that they were not hiring tempo-rary people on strike, or people who were on anothercompany's payroll. The two then discussed whether or notshe could handle the hard work involved in the foundry,but she gave assurances that she could perform satisfacto-rily. Near the conclusion of their conversation. MariettaBoatman told Clingenpeel of the two employees workingfor the foundry-Plum and Wermes who were out onI District 162, the Charging Party herein, represents certain employees atWilson Trailer. The unit employees at the foundry are represented bh Local391 of the International Molders and Allied Workers Union. AFL CIO-CLC, herein referred to as the Molders. The collective-bargaining agreementbetween the Respondent and the Molders states in art. V as follows:There will he no discrimination in the hiring of employees b) eitherparty under this agreement because of race, creed, color. religious he-liefs. nationality, age or sex.strike from Wilson Trailer.2Boatman also informed himthat if she was not hired she would file "discriminationcharges" because the Respondent's refusal to hire her wasbased on the fact that she was a female. Subsequently,Boatman did file a charge with EEOC and also a similarcharge with the State of Nebraska.After Marietta Boatman revealed the names of the twofellow strikers working at the foundry, an investigation wasordered. Clingenpeel testified that the investigation in-volved checking the applications of those employees whowere hired by the Respondent since February 1977. thetime at which major strikes commenced in the general area,and in accordance therewith previous employers were thencontacted to determine the status of their employees. Clin-genpeel stated that his investigation indicated that Wermesand Plum were at the time the employees of Wilson Trailer.although on strike, and also that Marvin Hall was found tobe an employee of Iowa Beef Processors. Inc., another localemployer whose employees were on strike. All three em-ployees' applications for employment with the Respondentwere then reviewed, but, according to Clingenpeel, none ofthe applications indicated that the three employees here in-volved were strikers and seeking only temporary employ-ment until their respective disputes were settled. Clingen-peel testified that these falsifications also led to thedismissals of Plum, Wermes, and Hall.Plum's job application with the Respondent, dated Au-gust 23, 1977, notes that he worked at Wilson Trailer from"'74 to '77," and in the space provided for the applicant togive the reason for leaving, Plum's application from states:"Better Job." The job application Wermes filled out for theRespondent on September 9, 1977, noted that he worked atWilson Trailer, but he left blank the dates, including theduration of his employment. He gave as the reason for leav-ing Wilson Trailer, "Sold Home and Business in June. Wasgoing to move to California." It is undisputed that in spiteof what was written on the application forms, both Wermesand Plum were still employees at Wilson Trailer.It appears that when Wermes filed his application he alsotalked with Office Manager Erickson and at this time wasasked if he was out on strike, and Wermes replied that hewas but then informed Erickson that he was interested in apermanent position to better himself. Clingenpeel then alsoinquired about the strike at Wilson Trailer, and Wermesreplied that he was interested in obtaining possibly a betterposition if he could work into it.The credited evidence also shows that after Plum startedworking at the foundry, Respondent's production manager,Tom Tullis, inquired of Plum on several occasions if hewould be returning to Wilson Trailer when their strike wasover. Plum informed Tullis that he did not believe hewould. There is also credited testimony by Plum that on orabout September 27, 1977, Tullis told him that manage-ment was having some trouble with a "girl from WilsonTrailer" who wanted a job and "that they did not really2 Roger Plum, who did not apply but rather learned of the job through hiscousin. was hired by the Respondent on August 22. 1977 Martin Wermes.another striker from Wilson, walked in on September 7, 1977, and applied.and was working for the Respondent the next day. According to La.ernErickson, office manager for the Respondent. who screens applicants in thehiring proess, somewhere from 6 to 10 men were hired In September 1977alone.483 I)(FCISIONS OF NATIONAL LABOR RELATIONS BOARDwant to hire her." I he above testimony attributed to Man-ager ullis stands undenied on this record, as Tullis did nottestitv.[he Respondent maintains that upon their discoveringthe falsification of the application forms-Plum, Wermes.and Hall were summoned to the office for dismissal. Clin-genpeel testitfied that he told them about his informationfrom "a female." and that an investigation had been con-ducted which had resealed that the three of them werestrikers. Ie stated that he also told them they had falsifiedtheir application forms.3Wermes, in contrast, testified that at the time of theirdischarge on September 29. 1977, ('lingenpeel told them hedid not know they were strikers: that "a female" had beenin earlier and had raised "a little cane" and had threatened"to file discrimination charges" because she wanted towork, but that management would rather not have anywomen working in the plant: and, at the conclusion of hisremarks, that the Respondent was going to discharge thembecause thev were strikers and it was the Respondent's pol-icy not to hire strikers.Plum corroborated the credited testimony of Wermes bystating that on September 29, 1977. Clingenpeel told thethree of them that "a girl" from Wilson Trailer was tryingto get a job with the Respondent but that the Respondentdid not "really 'want to hire a girl to work there." Clingen-peel then also told them that management had "found out"that they were on strike, that it was their policy not to hirestrikers. and that therefore he would have to dischargethem.The Respondent argues that Marietta Boatman was de-nied employment on the basis that management onlysought to hire permanent employees and that because shewas on strike at another company she was not considered tobe an applicant for a permanent position. Moreover. herassertion that the refusal of employment was based on hersex and not on her strike status prompted an investigationwhich disclosed that there were three such employees, eachof whom had falsified their employment applications bydisguising the fact that they were still on some other com-pany's payroll. Thus, argues the Respondent, all three em-ployees were promptly discharged. The Respondent furthercontends that the concerted activity did not consist of mu-tual activities in concert with others-rather it consistedsolely of Boatman's comments to management that theirrefusal to hire her was because she was a woman and thatshe was going to have to file sex discrimination charges;moreover, that Marietta Boatman was not acting to assertthe provisions of a collective-bargaining agreement govern-ing her and her fellow employees. as she was never em-ployed by the Respondent, that the alleged discriminateesherein were not acting to assert the provisions of the con-tract, as they never took any action of any kind, and thatBoatman was not acting to assert any statutory rights forthe benefit of herself or an, of her fellow employees. Inconcluding, the Respondent again maintains that Plum andWermes were discharged for falsifying their employmentAssitant Superintenden Craig Pitts testified that Clingenpeel informedthe three men that he had "a female" applicant who was a striker, andbecaulse of this fact, he could noti accept her as it was against the policy of'rilil.llgelllent to hire tcmporar enploiieesapplication forms and in so doing not disclosing that theywere striking employees of another employer; that this sub-terfuge allowed then to gain temporary employment withthe Respondent until their strike was settled; but that if thetruth had been revealed they would not have been em-ployed, pursuant to the Respondent's policy in refusing tohire temporary employees. In essence, argues the Respon-dent, the discharge of Plum and Wermes had nothing to dowith any activities Marietta Boatman might have engagedin.Final ConclusionsIn the instant case, on her third interview, as aforestated,Boatman was told that she could not be employed becauseof a policy of the Respondent against hiring temporary em-ployees. I am in agreement with the General Counsel thatthe alleged "policy" against hiring temporary employees,such as strikers from other employers, is a mere pretextconceived to avoid hiring a woman. As pointed out, this"policy" is not written down anywhere, there are no indica-tions that employees were aware of it, and there was noevidence that any applicant, other than Marietta Boatman,has ever been told about it. As indicated, the Respondentalso failed to present any valid rationale for such a policy,and high turnover appears to be a fact of life in the foundrybusiness. In fact, Clingenpeel admitted that foundry jobsare strenuous and dirty and that in this type of business it isgetting progressively more difficult to hire people to do suchwork. Manager Erickson admitted that 6 to 10 people werehired in September 1977 alone and that although he did notknow precisely how many have been hired from August1977 through March 1978, he was certain that it was morethan a dozen. Admittedly, these were replacements for peo-ple who quit and had to be replaced. The Respondent alsointroduced into this record a seniority list for the month ofDecember 1977. The General Counsel maintains that onlyone conclusion can be drawn from examination of thislist that the Respondent has a high turnover rate. It ispointed out that this seniority list shows that 15 people werehired in the latter part of 1977 out of a total of 47 positions.In its argument the General Counsel reasons that in lightof the fact that employee turnover is high, there appears tobe no basis for refusing to hire strikers from other employ-ers, and moreover that this record shows that the Iowa BeefProcessors strike began on or about February 26, 1977, wascontinuing in August or September 1977, 7 months later,and was still continuing at the date of the hearing in thiscase-March 22, 1978; that the strike at Wilson Trailer be-gan on July 22, 1977, and ended in mid-December 1977, 6months after it began; and that Manager John Plesher andClingenpeel both testified that they were aware of the strikein the Sioux City area and therefore must have had someknowledge as to how long a strike can last. From thesecircumstances, the General Counsel argues that peoplehired at the beginning of the Iowa Beef Processors' strikewould have had seniority over about one-third of the Re-spondent's work force by December 1977 and that the strik-ers from Wilson Trailer would likewise have considerableseniority. The facts in evidence, as further argued, suggestthat the strikers employed for the duration of strikes inquestion would generally be no more "temporary" than a484 SIOUX CITY Ilarge proportion of the Respodent's work force and, in fact,might even have more longevity than most of it.In the final analysis, no valid rationale has been adducedto support a policy against hiring strikers from other em-ployers, nor have any valid reasons been advanced for nothiring women. This record shows that at present the Re-spondent employs no females in unit work, although fe-males have applied for such work; an agent or supervisor ofthe Respondent stated that management wants to get awayfrom hiring women; a qualified woman applied for workwhen jobs were available: the Respondent knows it is illegalto discriminate on the basis of sex, and then attempts tofind some other reason to refuse her employment, seizing onits alleged policy against hiring temporary employees. Asfurther indicated, it was only when Marietta Boatmanthreatened to file sex discrimination charges against the Re-spondent that management attempted to salvage its posi-tion-deciding it had no alternative other than to fire Plumand Wermes. Marietta Boatman threatened to file chargeson the morning of September 29, 1977, as aforestated. andon the afternoon of September 29. 1977, Plum and Wermeswere fired.'By the evidence in this record, the Respondent knew thatPlum and Wermes were on strike from Wilson Trailer whenthey hired them. Wermes had interviews with Clingenpeeland Erickson in which the strike at Wilson Trailer was dis-cussed, Wermes taking the position that he was not certainas to whether he would return or not, as aforestated.'Plum's testimony to the effect that the Respondent knew allalong he was on strike is not contradicted. On several occa-sions during September 1977, his foreman, Tom Tullis,asked Plum if he was going to go back to Wilson Trailerwhen the strike was over, as set forth previously herein.There was also some testimony presented that Plum filledout one application stating that he worked at WilsonTrailer but was then asked to fill out a second application.On direct examination, Plum testified that he did note onhis first application that he was on strike from Wilson'The third individual involved in the discharges, Marvin Hall, could notbe located by General Counsel and is not named in the complaint. More-over. Respondent's explanation of how it discovered that Hall was a strikerfrom Iowa Beef is also somewhat confusing. Ai the hearing before me. Clin-genpeel testified that he consulted the seniority list and then called employerswho had been struck. However, this testimony is not consistent with theinformation on Marvin Hall's employment application. This application wasdated 4/18/77 and lists two previous employers, Butts Construction andWilson Trailer. If hired in April 1977. Hall was hired before the WilsonTrailer strike began, and there would have been no reason to check withWilson Trailer. Moreover, Hall's application does not list Iowa Beef Proces-sors as an employer.5 Clingenpeel's version of this conversation is both inconsistent and contra-dictory. Clingenpeel stated that the Respondent has a policy against hiringtemporary employees. but the credited evidence shows that he knew Wermeshad worked at Wilson Trailer. and Clingenpeel admitted that he knew thatWilson Trailer was on strike. Yet, in spite of all this, Clingenpeel maintainsthat at the time of hiring he did not ask whether Wermes was on strikeagainst Wilson Trailer and that hejust assumed from the general tenor of theinterview that Wernmes had quit his job at Wilson Trailer. Clingenpeel'sexplanation for this dilemma is that on Wermes' job application form anotation appears in the square provided to describe "previous work experi-ence-reason for leaving," which Wermes filled in stating "sold home andbusiness in June. Was going to move to Calif." According to Clingenpeel.this reply on his application form was relied upon to satisfy their policyagainst hiring temporary employees. I am in agreement that it strains thebounds of reason to believe that if the Respondent did have a policy againsthiring temporary employees and enforces it on a uniform basis Clingenpeel.on the occasion in question, would not have attempted to clarify the matter.485Trailer. but Manager Tullis brought his application backand told him he should have put on the application that hequit Wilson Trailer before their strike started and askedhim to fill out another application. In response to questionson cross-examination, Plum stated that on his first applica-tion he did say something about the strike at WilsonTrailer; he said, "Left because of strike," but after addi-tional questioning, Plum stated he really did not recall pre-cisely what he put on his first application. However, aspointed out, the fact remains that Plum filled out one appli-cation and Tullis brought it back to him 2 weeks later andasked that a new one be made out relating to quitting be-fore the strike at Wilson Trailer; but Plum's testimony thathe was asked to change his application with regard to thismatter was not shaken. As indicated, it is likely that Plum'stestimony with regard to being asked to change an explicitstatement that he left because of the strike is true. Other-wise, there is no explanation for his being asked to fill out asecond application. It is also significant to note that Tulliswas not called as a witness to clarify the matter.One of the reasons given by the Company for institutinga policy of avoiding temporary employees was that it isquite an expense to train people. Curt Boatman, an em-ployee of the Company for almost 5 years, testified that hehas held three different jobs and described the training nec-essary for each. With regard to two out of three, he just"took it up and learned it on the job ... as far as anybodyteaching you, you just got up and done it mostly." As fur-ther detailed, on the third job, he had someone work withhim for approximately 2 weeks. The Respondent presentedno evidence that this was not typical of the training re-quired, and this record shows that neither Plum norWermes required any training and were productive employ-ees right from the start. Clingenpeel even admitted thatWermes was a productive employee. Moreover, this recordalso shows that Marietta Boatman had welding experience,and the Respondent failed to demonstrate that any moretraining would have been required for her.The Respondent also contends that Plum and Wermeswere discharged because they falsified their employmentapplications, as aforestated. However, every witness whotestified about this particular matter stated that Plum andWermes were told by management that if they were able toget a quit slip from their other employer, Wilson Trailer,they could then stay on the job with the Respondent. Assuggested by the General Counsel, if the Respondent hadreally been concerned with the so-called falsification of theapplications, management, in all likelihood, would not haveoffered to keep the "offenders" on as if nothing had hap-pened. The only explanation consistent with all of the factsand circumstances is that the Respondent reacted as it didbecause the two employees involved herein had been hiredby the Respondent as known strikers from Wilson Trailer,the same situation Marietta Boatman was in, and that inorder to escape discrimination charges by Boatman Re-spondent had to use the pretext that they did not hire tem-porary people or strikers, and as a result dischargedWermes and Plum to cover their inconsistent positions.The Board in Interhoro Contractors, Inc., 157 NLRB1295 (1966), enfd. 388 F.2d 495 (2d Cir. 1967), held thatactivity engaged in by an individual employee acting alonewhich was directed to enforce or implement the terms of a I)F ('ISIONS OF NATIONAI I.ABOR REIATIONS BOARDcollective-bargailinng agreement will be deemed concertedacttvit within the meaning of Section 7 of the Act. InAIllelui (.ti0on Co.. I'., 221 NLRB 999 (1975). the Boardextended the Interhoro rule to situations where no union orcollective-bargaining contract was in existence.As pointed out, by complaining or threatening to file asex discrimination charge. Marietta Boatman attempted, asit turned out, to enlforce a provision in the collective-bar-gaining agreement between the Molders and the Respon-dent. arrived at through their contract negotiations, asaforestated. Moreover. it is clear that the Board has inter-preted similar complaints to enforce a collective-bargainingagreement and that even if such action is taken by only oneindividual it still constitutes protected concerted activity.As stated in the Board's decision in King Soopers, Inc., 222NLRB 1011. 1018 (1976):King Soopers contends, however, that Gonzales'complaint to ('C('R(' and EEOC is not conduct pro-tected under the Act. Specifically, King Soopers arguesthat it does not constitute concerted activity sinceGonzales was acting alone. Contrary to Respondent'sargument. I find that by complaining to CCRC andEEO(' Gonzales was engaged in protected concertedactivities. The collective-bargaining agreement pro-vides that the Employer and the Union will fully com-ply with the applicable laws and regulations regardingdiscrimination against any employee because of, interalia. such person's race, color, or national origin. Bycomplaining to ('CRC and EEOC Gonzales was in-sisting upon his rights under the collective-bargainingagreement. It is well established that by attempting toenforce contractual provisions, an employee is actingnot only in his own interest but in the interest of allemployees covered under the collective-bargainingagreement. and that such actions are an extension ofthe concerted activity giving rise to the agreement. SeeRoadwiy Express, Inc., 217 NLRB 278 (1975); Gray-Burke Companv, 208 NLRB 708 (1974); H.O. SeiffertCompnarnl 199 NLRB 960 (1972); C & I Air Condition-ing, Inc., 193 N I.R B 911 ( 1971 ); Interboro Contractors,Inc.. 157 N IRB 1295 (1966); Merl'n Bunneiy and Clar-ence Bunnley Partners, dh/a Bunnel' Bros. Construc-tion Companv, 139 NLRB 1516 (1962).I also find without merit Respondent Employer's ar-gument that even assuming that Gonzales was dis-charged for filing charges with CCRC and EEOC hisremedy would be through Title VII of' the Civil RightsAct of 1964, not Section 8(a)(1) of the Act....The Eighth Circuit had occasion to state in N.I..R.B. v.Selwivn Shoe Mainufileluring Corporation, 428 F.2d 217. 221(8th Cir. 1970):We think it obvious that rights secured by ...[a collec-tive-bargaining] agreement, though personal to eachemployee, are protected rights under Section 7 of theAct because the collective-bargaining agreement is theresult of concerted activities by the employees for theirmutual aid and protection.t It has, ot couse. been well established by the Board and the courts thatan applicant Ior eriployment here Marietta Boatman is an employeewithin the meaning of the Act.In B & P Motor Ex.rpress, nc., 230 NLRB 653 (1977), anemployee was fired because he threatened to make safetycomplaints to a govenment agency. The Board found thatmaking such complaints, particularly when the matters areembodied in a collective-bargaining agreement, is protectedconcerted activity. Furthermore, the reason for the dis-charge was rejected by the Board as a pretext and the truereason divined partially from the timing was that theemployee involved was the first one to make such a threatto the employer and was fired soon after his threat wasmade. In the instant case, we have two employees firedbecause another employee threatened to file sex discrimina-tion charges, thereby enforcing a provision of the collective-bargaining agreement which was the result of the concertedactivity of the employees of the Respondent.In Alleluia Cushion Company, Inc., supra, the Board wasfaced with a case in which a single employee, acting alone,filed charges with the Occupational Safety and Health Ad-ministration and was terminated for such action. The Boardfound that safe working conditions, protected by OSHA,are matters of great and continuing concern, related to im-portant conditions of employment. As noted in DawsonCabinet Conpanv, Inc., 228 NLRB 290 (1977), the Boardhas also held that an individual who protests an employer'snoncompliance with a federal statute "is engaged in con-certed activity for the mutual aid and protection of the em-ployer's employees similarly situated." G. V.R., Inc., 201NLRB 147 (1973).'While the Interboro rule, as previously discussed herein,has been rejected by two or three circuit courts, the Boardlaw is clear-an individual who attempts to enforce a con-tract provision, even though acting alone, is engaged in pro-tected concerted activity, and a discharge as a result of suchactivity has been uniformly held by the Board to be a viola-tion of 8(a)( 1).Marietta Boatman was engaged in protected concertedactivity when she threatened to file sex discriminationcharges against the Respondent. and the reaction by theRespondent thereafter was a continued retaliation and thesignificant and overriding factor, or the casual connection,in the discharge of Wermes and Plum. The record is repletewith substantial and credible evidence in support thereof.8iv. ' lil RilMFDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It having been found that the Respondent discriminator-ily discharged Roger Plum and Martin Wermes, I shall rec-ommend that Respondent offer them immediate and fullreinstatement to their former jobs or, if such jobs no longerSee also Air Surrey Corporation, 229 NLRB 1064 1977): Supreme Optical('ompanv, Inc., 235 NLRB 1432 (1978): and Pink Moody. Inc. 237 NLRB39 (1978).8 The credibility resolutions herein have been denved for the reasons givenand from a review of the entire testimonial record and exhibits with dueregard Ir the logic of probability, the demeanor of the witnesses, and theteaching of '. L.R.B. v. Walton Manufacuring (Companv & oganville PantsCo.. 369 U.S. 404 (1962). All testimony has been reviewed and weighed inthe light of the entire record.48( SIOUX CITY FOUNDRYexist, to substantially equivalent positions. without preju-dice to their seniority or other rights and privileges. andmake them whole for any loss of earnings they may havesuffered by payment to them of the amount they normallywould have earned as wages from the date of their termina-tion to the date of an offer of reinstatement. Backpay shallbe computed on a quarterly basis in the manner establishedby the Board in F W. Woolworth Companv, 90 NLRB 289.291-294 (1950). and with interest thereon computed in themanner and amount prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).?9See. generally, Iis Plumbing & Heating Co, 138 NI.R 716 (1962).CON(LUSIONS O1F LAWN1. The Respondent is an employer engaged in commercewithin the meaning of Section 26) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. B engaging in the conduct described in section Ill.above. Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)( I ) o't theAct.[Recommended Order omitted fronl publicalltiln.487